Citation Nr: 1329297	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
service-connected degenerative arthritis of the lumbosacral 
spine.

2.  Entitlement to a rating greater than 10 percent for 
service-connected patellar tendonitis, patellofemoral pain 
syndrome, and degenerative joint disease of the right knee.

3.  Entitlement to a rating greater than 10 percent for 
service-connected varicosities of the left lower extremity.

4.  Entitlement to a rating greater than 10 percent for 
service-connected right ankle disability.

5.  Entitlement to service connection for a bilateral hand 
disability.

6.  Entitlement to service connection for a bilateral elbow 
condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to April 
1959.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

In August 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing held at 
the Denver RO.  A copy of the hearing transcript is 
associated with the claims folder.

The Veteran's claim was remanded in August 2012, and the 
case has since been returned to the Board for adjudication.

In addition to the paper claims files, the Veteran also has 
an electronic claims file in Virtual VA and VBMS.  The Board 
has reviewed both the paper and electronic claims files in 
rendering this decision.


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether the February 1964 rating decision was 
clearly and unmistakably erroneous (CUE) inasmuch as it 
failed to rate the marked scarring on the left thigh 
secondary to his GSW, to separately rate the instability of 
the left knee, or failed to rate the donor site scar on the 
right thigh has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for any appropriate action.  

The issues of entitlement to service connection for 
disabilities of the bilateral hands and elbows are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire timeframe on appeal, the Veteran's 
lumbar spine disability has been manifested by forward 
flexion no greater than 30 degrees, without evidence of 
ankylosis or incapacitating episodes requiring doctor 
prescribed bed rest.

2.  Throughout the entire timeframe on appeal, the Veteran's 
right knee disability has been manifested by painful 
flexion, no worse than 75 degrees and limitation of 
extension to 40 degrees, but without instability, 
subluxation, or ankylosis.

3.  Throughout the entire timeframe on appeal, the Veteran's 
varicose veins of the left lower extremity have been 
manifested by stasis pigmentation, chronic venous 
insufficiency, and continuous edema (not relieved by 
elevation), but without ulcerations.  

4.  Throughout the entire timeframe on appeal, the Veteran's 
right ankle disability has been manifested by marked 
limitation of motion.  


CONCLUSIONS OF LAW

1.  Throughout the entire timeframe on appeal, the criteria 
for a 40 percent rating for a lumbar spine disability have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).

2.  The criteria for a disability rating in excess of 10 
percent rating painful flexion of the right knee is not 
warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 
C.F.R. §4.71a, Diagnostic Code 5260 (2012).

3.  Throughout the entire timeframe on appeal, the criteria 
for a 40 percent rating for limitation of extension in the 
right knee have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2012); 38 C.F.R. §4.71a, Diagnostic Code 5261 (2012).

4.  Throughout the entire timeframe on appeal, the criteria 
for a 40 percent rating for varicose veins on the left lower 
extremity is warranted.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 
(2012).

5.  Throughout the entire timeframe on appeal, the criteria 
for a 20 percent rating for a right ankle disability have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 
C.F.R. §4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the Veteran is 
expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim. The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in February 2008 and May 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The letters also 
explained to the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the 
evidence the Veteran is required to submit in this case; and 
(2) based on the Veteran's contentions as well as the 
communications provided to the Veteran by VA, it is 
reasonable to expect that the Veteran understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. 
Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented 
by an experienced Veterans Service Organization and has 
submitted argument in support of his claims.  These 
arguments have referenced the applicable law and regulations 
necessary for a grant of an increased rating.  Thus, the 
Board finds that the Veteran has actual knowledge as to the 
information and evidence necessary for him to prevail on his 
claim and is not prejudiced by a decision in this case.  As 
such, a remand for additional notice would serve no useful 
purpose and would in no way benefit the Veteran.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the 
VA with no benefit flowing to the Veteran are to be 
avoided).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records (STRs) 
and VA medical records are in the file.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims. 

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examination most 
recently in October 2012.  The VA examination report is 
thorough and supported by the other treatment evidence of 
record.  The examination report discussed the clinical 
findings and the Veteran's reported history as necessary to 
rate the back, right knee, right ankle disabilities as well 
as the varicosities of the left lower extremity under the 
applicable rating criteria.  The examination report also 
discussed the impact of the disability on the Veteran's 
daily living.  

Based on the examinations, the absence of evidence of 
worsening symptomatology since the examination, and the fact 
there is no rule as to how current an examination must be, 
the Board concludes the October 2012 examination report in 
this case is adequate upon which to base a decision.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

Given the October 2012 VA examination and report and the 
subsequent readjudication of the claims, the Board finds 
that there has been substantial compliance with its August 
2012 remand directives.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  38 C.F.R. §§ 4.1, 4.2 (2012); see also Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 
Vet. App. 505 (2007), however, the Court held that "staged 
ratings" are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Factual Background

Following his request for increase, the Veteran was afforded 
a VA examination in October 2008, during which he was 
diagnosed as having degenerative arthritis of the lumbar 
spine, degenerative joint disease of the right ankle, 
patellar tendonitis of the right knee, and varicosities of 
the left lower extremity.  

The Veteran described his low back pain as severe, and 
secondary to his left lower extremity injury.  The pain is 
always present and he described it as 9 out of 10, with 10 
being the most severe pain.  The Veteran endorsed low back 
stiffness and fatigability.  There is some radiation of pain 
into the right buttock.  Due to lumbar spine disability he 
is unable to walk, sit, or stand for more than 3 minutes.  
He uses a walker and a wheelchair has been ordered to 
enhance his mobility.  He endorsed daily low back flare-ups 
of pain lasting from minutes to hours and treats it with 
Ibuprofen.  He denied any history of incapacitating episodes 
requiring physician-ordered bed rest in the past year.  

He also reported that the severity of his right knee 
disability had increased.  The examiner indicated that the 
altered mechanics of the Veteran's right knee is secondary 
to his left leg weakness.  The Veteran endorsed weakness, 
occasional sense of stiffness, and fatigability.  He denied 
radiation of pain, but he is limited to standing no more 
than 2 to 3 minutes, and cannot sit more than 20 minutes. He 
is unable to run or climb stairs, but he is able to drive.  
The Veteran requires assistance dressing.  The examiner 
indicated that the Veteran's gait is abnormal and the 
Veteran uses a walker.  He endorsed daily flare-ups lasting 
from minutes to hours, and uses over-the-counter pain 
medication that helps his symptoms.  

During the examination, the examiner described the Veteran's 
varicosities as being bulbous and much more prominent when 
he is in a standing position than when lying down.  There 
was no tenderness, skin breakdown, evidence of infection, 
inflammation, or abnormal pigmentation.  The Veteran denied 
a history of deep venous thrombosis (DVT) or pulmonary 
embolism.  He denied any ligation or stripping of the veins, 
and none has been contemplated.  

The Veteran also reported constant pain in the right ankle.  
He endorsed occasional swelling and sense of stiffness, and 
is able to drive an automatic transmission.  Again, he 
requires help dressing/putting his socks on.  He is able to 
stand and walk for no more than 2 to 3 minutes, and requires 
multiple changes in position while sitting.  He is unable to 
run, climb stairs, or lift.  He uses a walker and 
experiences daily flare-ups lasting for hours.  He uses 
Ibuprofen for treatment with some success.  

Upon physical examination, the examiner noted that the 
Veteran was walking slowly from the waiting area and had 
difficulty sitting in the chair.  He required assistance to 
rise and could only take narrow, short steps.  Examination 
of the lower extremities showed significant atrophy in the 
upper extremities and to a lesser extent in the legs.  

Physical examination of the right knee revealed tenderness 
without circumferential redness, heat, or swelling.  
Patellar inhibition and drawer testing were both negative, 
and the Veteran's right knee did not exhibit any 
instability.  Range of motion testing showed active 
extension limited to 5 degrees and passive extension limited 
to 2 degrees at which point pain was present.  Flexion of 
the right knee was to 90 degrees actively and 90-120 degrees 
passively with pain present.  Quadriceps reflex was barely 
discernible, and he had fair muscle mass and strength in the 
right lower extremity.  

Physical examination of the right ankle revealed tenderness 
in a circumferential fashion.  The examiner indicated that 
the Veteran's dorsiflexion was to 20 degrees and plantar 
flexion to 40 degrees, at which point tremors in these 
muscle became apparent.  The Veteran then indicated that he 
was too weak to continue.  

The examiner indicated that physical examination of the 
lumbar spine was difficult due to the Veteran tremulousness 
when attempting to stand.  When the Veteran was holding onto 
the examiner and his walker, he is able to forward flex from 
0 to 75 degrees.  At one point, he became so tremulous that 
he fell onto his walker.  There were no further attempts 
made to testing lumbar flexion.  Backward extension was 
initially from 0 to 20 degrees, at which point the Veteran 
fell backwards.  Left and right rotation of the lumbar spine 
was from 0 to 25 degrees with tremulousness immediately 
apparent and muscle pain in the entirety of the lower 
extremity.  The examiner indicated that no further attempts 
were made to determine range of motion.  

The examiner opined that the muscle atrophy and weakness 
exhibited during the examination is due to a unique form of 
myositis that is unrelated to his service-connected gunshot 
wound residuals of the left leg.  The examiner opined that 
between the Veteran's service-connected and nonservice-
connected disabilities, there is no way he is employable.  
He further indicated that he was unable to perform the 
repetitive testing/testing against resistance pursuant to 
DeLuca, because the Veteran has a near complete loss of 
range of motion due to progressive weakness.  

During the Veteran's hearing, he testified that he has 
difficulty getting out of bed and he continues to experience 
falls.  He is unable to help around the house or prepare 
meals.  He advised that he uses a wheelchair and if he needs 
to ambulate, he uses his walker.  The Veteran reported near 
constant pain in the knee and back.  He testified that he is 
unable to "swing" his right leg forward while sitting.  

The Veteran was afforded another VA examination of the back, 
right knee, ankle, and veins in October 2012.  

Regarding his back, he reported continued back pain, 
especially when bending over.  He has increasing pain every 
morning prior to using Ibuprofen and taking a hot shower.  
He has a sense of weakness and stiffness.  The pain radiates 
up his back, but there is no radiation going into his leg.  
He has had no periods of incapacitation requiring doctor-
prescribed bed rest in the past year.  

During the back examination, he was diagnosed as having 
degenerative disc disease and degenerative joint disease of 
the lumbar spine with grade I spondylolisthesis, but no 
evidence of right or left lumbosacral radiculopathy.  He 
denied flare-ups.  Range of motion testing revealed forward 
flexion to 70, but the examiner noted "that all of this 
range is coming from hip flexion and the [Veteran] is so 
weak that he is having to support most of his body weight on 
his cane and wheelchair as he is doing the ROM."  The 
examiner indicated that painful flexion began at 20 degrees.  
Extension was to 0 degrees with pain at 0 degrees.  Painful 
motion for bilateral flexion began at 0 degrees, and 
bilateral rotation was to 20 degrees left and right, with 
pain at 20 degrees in both directions.  The Veteran was 
unable to perform repetitive testing due to his inclusion 
body myositis (IBM).

The examiner noted that the Veteran had functional 
loss/impairment/additional limitation of motion due to less 
movement than normal, painful movement, and interference 
with sitting, standing, and/or weight bearing.  The examiner 
could not determine if the Veteran has more deficits due to 
his lumbar spine disability because of the overlap with his 
IBM.  The Veteran had tenderness and guarding or muscle 
spasm of the thoracolumbar spine.  The examiner opined that 
it is severe enough to cause abnormal spinal contour, 
reversed lordosis, or abnormal kyphosis.  

The examiner indicated that the Veteran does have muscle 
atrophy present, but it is exclusively attributed to his 
IBM.  This was based upon his examination and review of the 
Veteran's treatment records over the year.  Sensory 
examination was within normal limits and straight leg 
testing was negative.  There were no any signs or symptoms 
of radiculopathy appreciated, nor did the Veteran have any 
additional neurological abnormalities associated with his 
back, right knee, and right ankle disabilities.  The 
examiner indicated that the Veteran did not have any 
evidence of IVDS.  

The Veteran was also afforded a VA veins examination by a 
vascular surgeon who is an expert in venous disorders in 
October 2012.  He noted that the Veteran had varicose veins 
of the left lower extremity from the distal thigh to the 
ankle and chronic venous insufficiency (stasis pigmentation) 
dating back to the end of 2011.  Based upon the Veteran's 
history and upon examination, the examiner indicated that it 
is clear that the Veteran's left ankle and dorsal foot have 
continuous edema despite elevating the foot and wearing 
compression hose.  The Veteran did not have any eczema, 
board-like brawny edema, or ulcerations.  There was no 
venous induced pain or aching.  The examiner noted the 
Veteran had pain in the left lower extremity, but he opined 
that it was related to his other disabilities and was not 
venous in etiology.  Left ankle/brachial index was normal.  

Regarding his right knee, the Veteran reported daily 
soreness in the medial and lateral joint line, with 
swelling.  He denied any catching or locking, but it does 
get stiff.  He endorsed some giving way.  He elevates it 
when it swells.  Flares occur 10 times per year and last 10 
days.  

VA examination of the right knee revealed flexion to 115 
degrees passively, and to 80 degrees because of right lower 
extremity weakness due to IBM.  The examiner indicated that 
even this range of motion is achieved with substitution from 
hip flexors because the hamstrings are so weak.  The Veteran 
could extend his right knee to 0 degrees, but painful motion 
began at 40 degrees short of full extension.  The Veteran 
was unable to perform repetitive testing because of fatigue, 
and the examiner indicated that without respect to the 
Veteran's IBM, his right knee degenerative joint disease 
would limit flexion to 115 degrees.  Later, the examiner 
indicated that he could not determine if locomotion is 
disturbed from the right knee degenerative joint disease 
because of his severity of gait impairment due to the IBM is 
so severe.  He did note that the Veteran had painful motion, 
swelling, and less movement than normal in the right knee 
joint.  Instability testing was all within normal limits, 
and the Veteran did not have any history of recurrent 
subluxation/dislocation.  The examiner opined that the 
Veteran's right knee disability would impact his ability to 
work jobs that were other than sedentary.  

Regarding his right ankle, the Veteran reported pain in the 
medial joint area with swelling.  The right ankle does not 
catch or lock, but he has flares every 2 to 3 months lasting 
for several days.  He feels some instability in the right 
ankle joint.  

During his examination of the right ankle, plantar flexion 
is to 55 degrees, with painful motion at 45 degrees or 
greater.  Right ankle dorsiflexion extension ends at 0 
degrees, and painful motion begins at -5 (5 degrees short of 
neutral dorsiflexion).  Examination of the right ankle 
showed mild, diffuse swelling, with tenderness in the medial 
and lateral malleolus.  Drawer and instability testing of 
the right ankle were again within normal limits, and there 
is normal alignment.  The Veteran has functional 
loss/functional impairment in the right ankle as he has less 
movement than normal, pain on movement, and swelling.  There 
was no right ankle instability or ankylosis.  He did have 
tenderness to palpation.  The examiner as noted that any 
weakness in the right lower extremity is attributed to the 
IBM, and not due to any right ankle or right knee condition.  
Finally, the examiner opined that the Veteran's degenerative 
joint disease of the right ankle impacts his ability to work 
inasmuch as he cannot stand or walk for more than an hour 
per day.  

According to the examiner's narrative, the Veteran reported 
not using knee braces for fear of additional falls and that 
once a month, he wears a back brace.  He also uses a heating 
pad on a regular basis.  Sometimes he has a home assistant 
help him.  He also has car and home accommodations.  

The examiner again indicated that the Veteran is unable to 
ambulate due to weakness caused by IBM.  He has severe foot 
drop, and can only stand briefly.  He is able to manage only 
a modified shuffle.  Fatigue and weakness prevent the 
Veteran from being more mobile as he uses the arms of 
chairs, cane, or wheelchair for help in his limited 
movement.  Sensation is intact to pinprick and light touch 
throughout the upper and lower extremities, except in the 
region of a scar in the left anteromedial thigh and across 
the knee where it is decreased with dysesthesias.  Motor 
strength testing was diminished in the upper and lower 
extremities, but the examiner fully attributed it to the 
Veteran's IBM.  The examiner, however, found that due to the 
relative stability of the left leg weakness over the years, 
his left leg strength in the hip flexors, left knee flexors, 
and left extensors/quads would be around 3+ to 4/5 without 
his IBM.  

Further examination revealed a forward head and rounder 
shoulder posture, with atrophy in the arms, legs, and 
thighs.  His left anteromedial thigh is extremely atrophied 
due to his old GSW.  Further examination of the spine 
revealed a decrease in the usual lumbar lordosis with 
minimal or no scoliosis.  There is muscle spasm palpable in 
the lumbar paraspinals, and he has muscle spasm and guarding 
severe enough to result in an abnormal spinal contour.  
There is tenderness to palpation over the bilateral lumbar 
paraspinals/facet joints and over the bilateral sacroiliac 
joints.  Straight leg testing is negative for radicular pain 
bilaterally.  

Further examination of the right knee showed mild, gross 
bony deformity and mild swelling.  The Veteran endorsed 
tenderness at the medial and lateral joint line and under 
the patella.  There was no gross instability or abnormal 
alignment.  The examiner noted mild pseudolaxity due to 
degenerative changes that may contribute to his sense of 
instability particularly given his weakness from IBM.  
McMurray's testing was mildly difficult to evaluate in the 
chair, but it appeared negative.  There is no varus or 
valgus stress.  Lachman's also appeared negative, and there 
was no evidence of patellar subluxation.  Again flexion in 
the right knee was from 0 to 115 degrees, with pain at 75 
degrees; and extension was painful beginning at 40 degrees.  

The examiner indicated that he is unable to perform the 
testing required by DeLuca in the right knee, right ankle, 
or thoracolumbar spine due to the severity of the Veteran's 
weakness and fatigue.  The examiner opined that the 
additional loss of range of motion in the thoracolumbar 
spine of 30 degrees of flexion, because of the focal motion 
in the thoracolumbar spine was clearly more limited than 
what was seen with the added hip flexion.  The examiner 
opined that "[t]his is due primarily to painful motion as 
weakness may be a factor of IBM as well."  He did assert 
that there is no additional loss of range of motion in the 
right knee or ankle because the ranges are already limited 
and close to the probable function without IBM in the 
picture.  

The Veteran continues to get treatment for these 
disabilities at the VA Medical Center.  Treating 
professionals have specifically indicated that the Veteran's 
history of falls is primarily due to this old left leg 
gunshot injury.  He is also noted to have inclusion body 
myositis, which is not service-connected.  The bulk of his 
VA treatment is associated with his musculoskeletal 
disabilities, and he generally does not complain of his left 
lower extremity varicosities.  

Analysis

Degenerative Arthritis, Lumbar Spine

The Veteran seeks a rating in excess of 10 percent for his 
lumbar spine disability.  

By way of background, the Veteran was originally awarded 
service connection for degenerative arthritis of the lumbar 
spine in a June 2002 rating decision.  He was assigned a 
noncompensable rating, effective January 2001.  In a May 
2004 rating decision, his rating was increased to 10 
percent, effective February 2004.  He filed his current 
request for increase in January 2008, and in the RO 
continued the 10 percent rating.  Upon appeal, the AMC 
assigned a 20 percent rating for his lumbar spine 
disability, effective October 2012.  

The general rating formula for disease and injures of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees and left and right 
lateral rotation are 0 to 30 degrees.  The normal combined 
range of motion for the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).  

Intervertebral disc syndrome (IVDS) is evaluated either 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes warrants a maximum 60 percent rating when rating 
based on incapacitating episodes, and such is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  A 40 percent 
rating is assigned for incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during the past 12 months.  Note 1 provides that for 
the purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve.  Mild incomplete paralysis 
of the sciatic nerve warrants a 10 percent rating.  A 20 
percent rating requires moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating requires moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 
percent rating requires severe incomplete paralysis with 
marked muscular atrophy.  An 80 percent rating requires 
complete paralysis.  When there is complete paralysis, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated at a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2012).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  Id.

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence supports a 40 
percent rating for the Veteran's lumbar spine disability.  
The evidence of record shows that the Veteran's forward 
flexion of the thoracolumbar spine, at its worst, is to 20 
degrees.  This falls directly within the rating criteria for 
a 40 percent rating under the general rating criteria for 
spinal disabilities.  

The Board further notes that there is no record of doctor-
prescribed bed rest or incapacitating episodes due to his 
lumbar spine alone to allow for a higher rating under the 
rating criteria for IVDS.  Notably, the Veteran has not been 
diagnosed as having IVDS of the lumbar spine.

The Board finds, however, that the Veteran is not entitled 
to a rating in excess of 40 percent for his lumbar spine 
disability inasmuch as he has not been shown to have 
unfavorable ankylosis of the entire thoracolumbar spine or 
entire spine.  Moreover, the Board has considered the DeLuca 
factors, but finds that none of the findings from the VA 
examinations would show limitation of motion (here, 
ankylosis) that would warrant a rating higher than 40 
percent for his limitation of motion in the lumbar spine.  

Additionally, the Veteran is not entitled to separate 
ratings for any neurological manifestations of his lumbar 
spine disability.  Of note, straight leg testing has been 
normal and he has not been diagnosed as having radiculopathy 
of the bilateral lower extremities.  Indeed, the Veteran has 
some decreased sensation in the left thigh that has been 
attributed to his left thigh GSW residuals and this symptoms 
is part and parcel to the rating for his left thigh GSW 
residuals (not part of this appeal).  As such, the Veteran 
is not shown to have any neurological manifestations of his 
low back disability.  

The Board has considered the medical evidence of record as 
well as the competent lay statements provided by the Veteran 
regarding his low back disability.  Ultimately, the Board 
finds that the evidence supports a 40 percent rating, but no 
higher, for the Veteran's service-connected lumbar spine 
disability.  

Right Knee

The Veteran contends that his right patellar tendonitis 
warrants a rating in excess of 10 percent.  

The general rating schedules for limitation of motion of the 
knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate 
II.  

Under Diagnostic Code 5260, a 10 percent disability rating 
is warranted for flexion limited to 45 degrees.  A 20 
percent disability rating is assigned for flexion limited to 
30 degrees; and a 30 percent disability rating is assigned 
for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent disability rating 
is warranted for extension limited to 10 degrees.  A 20 
percent disability rating is assigned for extension limited 
to 15 degrees.  A 30 percent disability rating is assigned 
for extension limited to 20 degrees.  A 40 percent 
disability rating is assigned for extension limited to 30 
degrees; and a 50 percent disability rating is assigned for 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for 
compensable limitation of both flexion and extension.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 
percent rating when there is slight recurrent subluxation or 
lateral instability of a knee; a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability; and a 30 percent evaluation for severe knee 
impairment with recurrent subluxation or lateral 
instability.  Id.  Subluxation of the patella is "incomplete 
or partial dislocation of the knee cap."  Rykhus v. Brown, 6 
Vet. App. 354, 358 (1993) (citing Dorland's Illustrated 
Medical Dictionary at 1241, 1599 (27th edition 1988)).  The 
Board observes that the words "slight," "moderate," and 
"severe" as used in the various Diagnostic Codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2012).

Historically, the RO awarded service connection for a right 
knee disability in a June 2002 rating decision.  He was 
assigned a 10 percent rating, effective January 2001.  He 
filed his most recent request for increase in January 2008.  

Following careful review of the evidence of record as 
outlined above, the Board finds that the preponderance of 
the evidence is against finding that rating in excess of 10 
percent is warranted for the Veteran's right patellar 
tendonitis under Diagnostic Code 5260.  In other words, the 
objective evidence of record does not support a higher 
rating of the Veteran's right knee painful flexion.  In this 
regard, the Board notes that VA must consider all the 
evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999).

As noted above, the Veteran has objective evidence of right 
patellar tendonitis.  Although the Veteran claims that he is 
entitled to higher ratings due to the subjective complaints 
of chronic right knee pain, as discussed above, the evidence 
of record reflects painful motion (at its worst) beginning 
at 75 degrees of flexion with painful motion with extension 
at 40 degrees.  The Board is aware that the October 2012 VA 
examiner indicated that without IBM, the Veteran's right 
knee flexion would be to 115 degrees.  Whether the Veteran 
has 75 degrees or 115 degrees of limitation of flexion in 
the right knee, a rating in excess of 10 percent for 
limitation of flexion is not warranted.  As the evidence 
does not show limitation of flexion to 30 degrees or less, a 
20 percent rating is not applicable under Diagnostic Code 
5260.  38 C.F.R. § 4.71, Plate II.  

The Board finds, however, that it would not be pyramiding to 
award a separate, 40 percent rating based on limitation of 
extension under Diagnostic Code 5261.  The Board notes the 
October 2012 VA examiner indicated that the Veteran's 
extension was painful beginning at 40 degrees, and he was 
unable to perform repetitive testing due to fatigue.  There 
is a question as to whether his limitations of motion in the 
right knee joint are independent of his nonservice connected 
IBM.  The Board finds all reasonable doubt in the Veteran's 
favor, and in light of Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of a 
service-connected disability and a nonservice-connected 
disability, reasonable doubt must be resolved in the 
appellant's favor and the symptoms in question attributed to 
the service-connected disability). Accordingly, a 40 percent 
rating for limitation of extension in the right knee joint 
is warranted.  

The Board finds, however, that the Veteran is not entitled 
to a rating in excess of 40 percent for limitation of 
extension in the right knee inasmuch as the clinical 
evidence of record does not show limitation of extension to 
45 degrees or more.  As such, a 40 percent rating, but no 
higher, for right knee limitation of flexion is warranted.  

In its above analysis, the Board has considered functional 
loss due to pain and weakness that causes additional 
disability beyond that which is reflected on range of motion 
measurements for both flexion and extension.  See 38 C.F.R. 
§ 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board must consider the effects of weakened movement, excess 
fatigability, and incoordination.  See 38 C.F.R. § 4.45 
(2012).  Although the Board accepts the Veteran's competent 
and credible assertions that his right knee disability 
causes him to experience pain, the Board has taken this into 
account in its above discussion of range of motion.  The 
rating schedule does not require a separate rating for pain 
itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
Furthermore, even when the Veteran's complaints of pain are 
considered, the manifestations of his right knee disability 
do not approximate the symptomatology associated with higher 
ratings under any Diagnostic Code.  Accordingly, a higher 
evaluation based on functional loss due to pain is not 
warranted.

The Board has also considered whether the Veteran is 
entitled to a separate rating for lateral instability or 
recurrent subluxation of the right knee joint under 
Diagnostic Code 5257.  The record reflects that the Veteran 
has " mild pseudolaxity" in the right knee joint, but 
laxity/instability testing in the right knee have 
consistently been within normal limits.  The Board finds 
that the objective evidence of laxity/instability testing is 
probative as to the existence of actual instability in the 
right knee joint.  Moreover, there is a suggestion that the 
Veteran's IBM contributes to the sensation of laxity in the 
right knee versus the actual instability/laxity of it.  As 
such, a separate rating for lateral instability or recurrent 
subluxation is not for application.  

In addition, no higher or alternative rating under a 
different Diagnostic Code can be applied.  The Board notes 
that there are other Diagnostic Codes relating to knee 
disorders, such as Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5259 (removal of semilunar 
cartilage, symptomatic), Diagnostic code 5262 (impairment of 
the tibia and fibula), and Diagnostic Code 5263 (for genu 
recurvatum).  

The Veteran's right knee disabilities are not manifested by 
nonunion or malunion of the tibia and fibula, or genu 
recurvatum.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The Veteran is able to move 
his right knee, albeit with some limitation of motion, so it 
is clearly not ankylosed.  There are no reports or evidence 
of dislocated or removed semilunar cartilage.  As such, he 
cannot receive a higher rating under Diagnostic Code 5258 or 
5259.  

The Board is aware that VA must consider all favorable lay 
evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 
Vet. App. 498 (1995).  Accordingly, in arriving at the 
determinations above the Board has considered not only the 
medical evidence but also the competent lay evidence 
presented by the Veteran in the form of his correspondence 
to VA and the statements provided to medical professionals 
and VA examiners.  

As shown above, and as required by Schafrath, 1 Vet. App. at 
594, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, regardless of whether 
they have been raised by the Veteran.  In this case, the 
Board finds no provision upon which to assign a rating 
greater than 10 percent for limitation of flexion in the 
right knee, but finds that a 40 percent rating is warranted 
for limitation of extension in the right knee.  

In sum, a rating in excess of 10 percent for limitation of 
flexion in the right knee joint is denied, but a separate, 
40 percent rating for limitation of extension is warranted.  

Right Ankle

The Veteran seeks a rating in excess of 10 percent for his 
right ankle disability.  

Under Diagnostic Code 5271 (ankle, limited motion), marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2012).

For purposes of VA compensation, normal dorsiflexion of the 
ankle is zero to 20 degrees and normal ankle plantar flexion 
is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2012).

The Board notes that the words "moderate" and "marked" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2012).

By way of background, service connection for a right ankle 
disability was awarded in a May 2004 rating decision.  He 
was assigned an effective date in February 2004.  The 
Veteran filed his current request for increase in January 
2008.  

Following careful review of the evidence of record as 
outlined above, the preponderance of the evidence supports 
finding that the Veteran is entitled to a 20 percent for his 
right ankle disability.  Throughout the appeal period, the 
evidence of record supports finding that his right ankle 
disability is "marked" in nature as contemplated by 
Diagnostic Code 5271.  

Although during his October 2008 VA examination, he was 
shown to have dorsiflexion of the right ankle to 20 degrees 
and plantar flexion to 40 degrees.  The Veteran was unable 
to continue with the testing due to weakness.  The Veteran 
has endorsed instability, swelling, and pain in the right 
ankle.  The examiner indicated that the Veteran's weakness 
in the right lower extremity is mainly due to his 
nonservice-connected IBM, and he was unable to perform the 
DeLuca repetitive motion testing in the right ankle joint.  
The examiner also stated that painful motion and weakness 
"may be a factor of IBM," with respect to the Veteran's 
right ankle disability.  

As the examiner has wavered in whether the Veteran's right 
ankle weakness is attributable to his IBM or his service-
connected right ankle disability, the Board finds that all 
reasonable doubt is resolved in the Veteran's favor, and a 
20 percent rating is warranted for his right ankle 
disability. See Mittleider, supra.  

The Board finds, however, that the Veteran is not entitled 
to a rating in excess of 20 percent for his right ankle 
disability inasmuch as a 20 percent rating is the highest 
available under Diagnostic Code 5271.  With respect to other 
diagnostic codes addressing ankle disability, the Board 
notes that a higher rating is not warranted because the 
Veteran has no deformity, astragalectomy, or ankylosis of 
the right ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5270-5274.   

Varicosities Left Lower Extremity

The Veteran contends that his varicosities of the left lower 
extremity warrant a rating in excess of 10 percent.

By way of background, service connection for varicosities of 
the left lower extremity was originally awarded in a June 
2002 rating decision.  A 10 percent rating was awarded, 
effective January 2001.  The May 2004 rating decision 
assigned an effective date of May 2000 for his varicosities, 
and a noncompensable rating was assigned, effective February 
2004.  The Veteran filed his claim for increase in January 
2008, and the December 2008 rating decision reflects that 
the 10 percent rating for his varicosities of the left lower 
extremity was continued.  

Under Diagnostic Code 7120, a 10 percent rating is warranted 
for intermittent edema or aching and fatigue in the leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery; a 20 
rating is warranted for persistent edema, incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema; a 40 percent rating 
is warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration; a 60 
percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration; and a maximum 100 percent rating is 
warranted for massive, board-like edema with constant pain 
at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.  

Upon careful review of the evidence of record, the Board 
finds that the Veteran is entitled to a 40 percent rating, 
but no higher, for his varicose veins in the left lower 
extremity.  The October 2008 VA examination showed no 
evidence of skin breakdown/pigmentation, infection, 
inflammation, or tenderness.  The examiner did not address 
whether the Veteran had edema or whether the edema is not 
relieved by elevation.  The October 2012 VA examiner noted 
stasis pigmentation with continuous edema despite elevation 
of the foot.  He provided this assessment based upon the 
current examination as well as the Veteran's history.  The 
examiner found no evidence of eczema, brawny edema, or 
ulcerations.  The Veteran denied any venous-induced aching, 
and the pain in the left lower extremity was attributed to a 
non-venous etiology.  The examiner noted that the Veteran's 
symptoms have at least been present since 2011.  

The Board acknowledges that the Veteran has had periods when 
his symptoms were less severe than currently noted, and as 
evidenced by the initial 10 percent rating for his varicose 
veins.  In an effort to allow for the greatest degree of 
stability of the disability evaluation as per 38 C.F.R. § 
3.344(a), however, the Board finds that the more favorable 
40 percent evaluation for the entire timeframe on appeal 
should be assigned.

The Veteran's varicose veins do not, however, warrant the 
higher, 60 percent rating as the evidence does not show that 
the Veteran had persistent ulcerations, nor have any been 
shown during the entire timeframe on appeal.  

In sum, a 40 percent rating, but no higher, for varicosities 
of the left lower extremities is warranted for the entire 
appeal period.  

Additional Considerations

The Board has considered whether the Veteran is entitled to 
staged ratings for his service-connected disabilities during 
the period on appeal.  The Board finds that staged ratings 
pursuant to Hart are not appropriate.  

The Board also has considered whether the Veteran is 
entitled to a greater level of compensation on an 
extraschedular basis.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application 
of the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular ratings for the 
service-connected disabilities of the low back, right ankle, 
right knee, and varicose veins are inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's low back, right ankle, right knee, and varicose 
veins with the established criteria shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology. 

Specifically, the Veteran primarily reports painful motion, 
limitation of motion, and edema (varicose veins only).  As 
discussed above, the current ratings assigned for these 
disabilities are adequate to fully compensate the Veteran 
for his pain, limited motion, edema, and other symptoms. 

In short, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  The Board, 
therefore, has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

A 40 percent rating for service-connected degenerative 
arthritis of the lumbosacral spine is granted.

A rating greater than 10 percent for service-connected 
patellar tendonitis, patellofemoral pain syndrome, and 
degenerative joint disease of the right knee is denied.

A separate 40 percent rating for limitation of extension of 
the right knee is granted.  

A 40 percent rating for service-connected varicosities of 
the left lower extremity is granted.

A 20 percent rating for service-connected right ankle 
disability is granted.


REMAND

Unfortunately, the Board finds that additional development 
is necessary regarding the Veteran's claim of service 
connection for bilateral hand and bilateral elbow 
disabilities.

The Veteran was provided an adequate VA examination of the 
bilateral wrists and elbows in October 2012.  Since that 
time, however, the Veteran has been awarded service 
connection for degenerative joint disease and rotator cuff 
impingement of the bilateral shoulders.  The October 2012 
examiner generally indicated that the Veteran's bilateral 
elbow and bilateral disabilities were unrelated to a 
service-connected disability, to include any falls 
associated with his service-connected left leg disability or 
rigors associated with increased upper body use due to an 
inability to use the left lower extremity or the need to use 
and ambulatory devices.  

As the Veteran's disability picture has changed since the 
October 2012 examination, inasmuch as he has been awarded 
service connection for his bilateral shoulder disabilities, 
the Board finds that a current opinion as to the etiology of 
his bilateral hand and elbow disabilities should be 
obtained, to include an assessment as to secondary service 
connection based on the newly awarded service connection for 
a bilateral shoulder disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The RO or the AMC should obtain any 
outstanding, pertinent treatment records 
and associated them with the Veteran's 
claims file.

2.  Then, the Veteran's claims files, and 
any pertinent evidence in Virtual VA, 
should be forwarded to an examiner with 
the appropriate expertise to determine the 
nature and etiology of the Veteran's 
bilateral hand and bilateral elbow 
disability.  

The examiner is asked to provide an 
opinion as to each hand and elbow 
disability as to whether it is at least as 
likely as not (50 percent or better 
probability) that the disability is 
etiologically related to the Veteran's 
active service. 

More importantly, the examiner is asked to 
opine as to whether the Veteran has any 
current bilateral hand and/or bilateral 
elbow disability, that is caused or 
chronically worsened by a service-
connected disability-including his newly 
service-connected bilateral shoulder 
disability. 

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

It is left up to the examiner's discretion 
as to whether another physical examination 
of the Veteran is necessary. 

2.  The RO or the AMC should undertake any 
other development it determines to be 
warranted. 

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims on 
appeal.  If either claim remains denied, a 
Supplemental Statement of the Case must be 
furnished to the Veteran and his 
representative and they must be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


